Citation Nr: 1243399	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-34 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is not etiologically related to his active service.

2.  Tinnitus is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in active service.
  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claims, by letter mailed in October 2008, prior to the initial adjudication of the claims.

The record also reflects that service treatment records and pertinent post-service medical records have been obtained and that the Veteran has been afforded an appropriate VA examination.  The Veteran has not identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts he has bilateral hearing loss and tinnitus due to noise exposure in service.  Specifically, in the Veteran's original claim filed in September 2008, he indicated that his hearing loss and tinnitus started in 1970.  The Board notes that the Veteran later submitted a statement that his tinnitus and gradual hearing loss started in 1969 with a specialist telling him that he had nerve damage at some point.

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that the Veteran's bilateral hearing loss disability and tinnitus are not etiologically related to his active service.

Service personnel records show that the Veteran's occupational specialty was generally pharmacy technician, but he asserts that he worked as a medic with a helicopter company during his Vietnam service. 

Service treatment records show that the Veteran's separation examination in September 1969 indicates that his ears were found to be normal.  Service treatment records are negative for any evidence of hearing loss as defined under VA regulations.

Private treatment records from August 2001 to September 2008 show that the Veteran was treated for "plugged ears", tinnitus, and had gradual hearing loss especially in the right ear.  In a September 2008 private treatment record, the Veteran reported a long time of hearing loss with it getting worse maybe in the prior two months.  

The Veteran had a VA audiological evaluation in February 2009 in which he reported that tinnitus began in service and was constant in his right ear; that his hearing loss onset was unknown but had gradually became worse over the last several years; that his noise exposure included helicopters, mortars, rockets, and grenade exposures with no hearing protection provided; and that his civilian occupation was that of a pilot with hearing protection provided.  The audiological evaluation disclosed that the Veteran's auditory thresholds showed the presence of bilateral hearing loss per VA regulations.  See, 38 C.F.R. § 3.385.  Thus, bilateral hearing loss disability was established at that time.  Moreover, the VA examiner diagnosed tinnitus.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The February 2009 VA examiner stated that the Veteran had mild high frequency hearing loss for the left ear and severe sensorineural hearing loss for the right ear; that the Veteran had hearing within normal limits at the time of separation from the military and no comments regarding tinnitus in his service treatment records.  Therefore, the VA examiner opined that the Veteran's current hearing loss was less likely than not related to active duty noise exposure; the Veteran's current tinnitus was less likely than not related to his active duty noise exposure.

On review of the evidence above, the Board finds that the medical evidence of record does not show that entitlement to service connection for hearing loss or entitlement to service connection for tinnitus is warranted.  

The Board notes that VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that hearing loss and tinnitus are related to noise exposure in service to include as due to his time as a medic with a helicopter company.

A layperson is competent to testify in regard to the onset.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Moreover, the Board notes that the first note of the Veteran's complaints regarding hearing loss and tinnitus were in private treatment records from 2001, over 30 years after his discharge from active duty.

The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358   (Feb. Cir. 2002) (en banc).

In this case, the February 2009 VA examiner has opined that the Veteran's bilateral hearing loss and tinnitus are not related to his active duty noise exposure.  This opinion was rendered after reviewing the Veteran's pertinent history and examining the Veteran.  In addition, the examiner supported the opinion.  Therefore, the Board has found the February 2009 examination report and opinion to be persuasive evidence against the claim.



(CONTINUED ON NEXT PAGE)




Accordingly, service connection is not warranted for bilateral hearing loss or tinnitus.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

 Entitlement to service connection for tinnitus is denied.


____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


